DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-16 have been added. Claims 1-16 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/9/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of 8/10/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Douglas Hahm (Reg. No. 44,142) on 2/7/2022.
The application has been amended as follows: 

IN THE CLAIMS:
	Claim 9, line 12 which recites, “to a side of the vehicle body frame” should be changed to --to the first side of the vehicle body frame--.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Koike (US 8,210,305 B2) hereinafter Koike discloses a vapor canister located above a fuel tank and protected from the side by the fuel tank and the seat. Suzuki (US 2010/0243358 A1) hereinafter Suzuki discloses a canister stored under the rear portion of a fuel tank and protected from the side by a canister protector. However, Koike nor Suzuki anticipate or render obvious, “a fuel vapor discharge pipe extending through the fuel tank and connecting a vapor phase part of the fuel tank to the fuel vapor outlet, wherein the canister is disposed under the fuel tank with the longitudinal axis aligned with the front-rear direction and is entirely covered by the fuel tank in vehicle side view,” as disclosed in claim 1 or, “wherein the tank outer plate has an approximately U-shaped cross-sectional shape orthogonal to the front-rear direction and opened downward, wherein the tank bottom plate closes a lower opening of the tank outer plate, wherein the tank outer plate and the tank bottom plate are welded to each other along respective lower peripheries, and wherein the canister is entirely covered by the tank outer plate in the side view of the vehicle,” as disclosed in claim 13.
The instant application offers the advantage that since it is covered in the side view completely be the fuel tank, it is protected without an additional member, such as 
Claims 2-12 and 14-16 are allowed based on their dependence on an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747